     Case 1:19-cv-00597 Document 38 Filed 09/29/20 Page 1 of 1 PageID #: 268



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; and DAVID B. POLK;
on behalf of themselves and
others similarly situated; and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

       Plaintiffs,

v.                                         CIVIL ACTION NO. 1:19-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.;
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,

       Defendants.

                                     ORDER

       With the court’s approval, the parties have been attempting

to resolve this matter for more than six months.                The motion to

dismiss filed by defendants (ECF No. 4) is DENIED without

prejudice.     Defendants may refile this motion if all matters in

controversy are not resolved.

       The Clerk is directed to send a copy of this Order to

counsel of record.

       IT IS SO ORDERED this 29th day of September, 2020.

                                     ENTER:


                                               David A. Faber
                                               Senior United States District Judge
